   Case: 2:20-cr-00003-ALM Doc #: 45 Filed: 05/20/20 Page: 1 of 3 PAGEID #: 173




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                     Case No. 2:20-cr-0003(2)
              PlaintiCr,
                                                     Chief Judge Algenon L. Marbley
       V.




BILLY RAY LEWIS,

              Defendant

                                     OPINION & ORDER


       This matter is before the Court on Defendant Billy Ray Lewis's Motion for

Reconsideration of this Court's Order denying his prior motion for revocation of the Magistrate

Judge's detention order. (ECF No. 42). For the following reasons, Lewis's Motion is DENIED.

                                      I.     BACKGROUND


       On February 20, 2020, Defendant Billy Ray Lewis pled guilty to two counts of narcotics

conspiracy and distribution of 50 grams or more of methamphetamine in violation of 21 U.S.C. §

846 (Count 1) and 21 U.S.C. § 841 (Count 2). He has since been incarcerated at the Corrections

Center of Northwest Ohio ("CCNO"). On April 15, 2020, Lewis filed a Modon to Revoke

Magistrate's Detention Order, asking to be released on home confinement due to concerns about

the COVID-19pandemic. (ECF No. 36). On April 27,2020, this Court denied his modon, finding

he failed to overcome his presumed flight risk given his history of failing to appear in court and

had not demonstrated a significant individualized health risk to jusdfy his release in light of his

prior criminal history and pattern of failing to appear. (ECF No. 39). Lewis filed this Motion for

Reconsideradonon May 4,2020. (ECF No. 42). The Governmentfiled its Response in Opposidon

on May 11,2020. (ECF No. 43).



                                                 1
    Case: 2:20-cr-00003-ALM Doc #: 45 Filed: 05/20/20 Page: 2 of 3 PAGEID #: 174




                                    n.      LAW & ANALYSIS

       Lewis moves this Court to reconsider its order denying his motion for revocation of the

Magistrate Judge's detention order. The Sixth Circuit has applied the Federal Rule of Civil

Procedure S9(e) standard for motions to alter or amend to motions for reconsideration in criminal

cases. See United States v. Correa-Gomez, 328 F.3d 297,298 (6th Cir. 2003). Rule 59(e) permits

parties to move to alter or amendjudgments no later than 28 days after entry of judgment. Fed. R.

Civ. P. 59(e). Lewis's motion is timely, so the Court will assess its substance. Motions for

reconsideration "are generally only warranted where there is: (1) an intervening change of

controlling law; (2) new evidence available; or (3) a need to correct a clear error or prevent

manifest injustice." Pegg v. Davis, No. 2:09-CV-908, 2009 WL 5194436, at *1 (S.D. Ohio Dec.

22,2009).

       Lewis does not allege any intervening change in controlling law. (ECF No. 42). The only

new fact presented in Defendant's motion is that there are now confirmed cases of COVID-19 in

the CCNO facility where he is incarcerated. (ECF No. 42 at 2). He provides additional arguments

about his health conditions that he alleges put him at risk and argues that his failures to appear in

court were over a decade ago and that he is no longer a flight risk. {Id. at 2-3). However, these

arguments do not amount to clear error or manifest injustice to warrant reconsideration of this

Court's original ruling. This Court agrees with the Government that "there is no individualized

evidence of any furtherchangein circumstances warranting reconsideration of thisCourt's original

order." (ECF No. 43).

       For these reasons. Defendant Lewis's Motion for Reconsideration is DENIED. (ECF No.

42).
  Case: 2:20-cr-00003-ALM Doc #: 45 Filed: 05/20/20 Page: 3 of 3 PAGEID #: 175




     ITIS so ORDERED.

                                     /s/ Aleenow L. Marblev
                                    ALGENON L. MARBLEY
                                    CHIEF UNITED STATES DISTRICT JUDGE

DATED: May 14,2020
